             Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 1 of 55

                                                                          u.   fo,l~~J~1RT
                                                                    EASTERN DISTRICT ARKANSAS


                     IN THE UNITED STATES DISTRICT COURT MAR O3 2020
                         EASTERN DISTRICT OF ARKANSMMes w . ~ C K C
                               CENTRAL DIVISION     Sy;_---fi~ , LERK
                                                                                          DEPCLERK
ELEANOR D. BOZEMAN                                                              PLAINTIFF

vs.                              Case No.·4:20-cv-231-LPR
                                           ------

TARGET CORPORATION; DRAKE BAKER,
STORE MANAGER; NORTH LITTLE ROCK
TARGET STORE; NORTH LITTLE ROCK
TEAM LEADER; JOHN DOE TARGET STORE
MANAGER; JOHN DOE TARGET TEAM LEADER;
and JOHN DOES 1-5                                                         DEFENDANTS

                  TARGET CORPORATION'S NOTICE OF REMOVAL

        In accordance with 28 U.S.C. §§ 1441 and 1446, defendant Target

Corporation ("Target'') 1 files this notice of the removal from the Circuit Court of

Pulaski County, Arkansas, to the United States District Court for the Eastern

District of Arkansas, Central Division. Removal jurisdiction is based upon diversity

of citizenship, 28 U.S.C. § 1332, and is demonstrated by the following:

        1.       On December 30, 2019, plaintiff Eleanor D. Bozeman filed this case in

the Circuit Court of Pulaski County, Arkansas, as civil action number 60CV-19-

9200 on the docket of that Court. Bozeman alleges that she suffered damages

resulting from a collapsing display stand in the North Little Rock Target Store on

                                                                               Rudofsky
                                         This case a:5signcd to District Judge _ _ _ __
                                                                    Ray


1 Bozeman has named an entity called "North Little Rock Target Store" and an
unspecific individual "North Little Rock Team Leader." North Little Rock Target
store has not been served separately from Target Corporation and Team Leader is
presumably another title for Drake Barker. Nevertheless, neither have been served
in this matter.

                                             1
2026842-vl
             Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 2 of 55




July 25, 2018. This lawsuit is a civil action within the meaning of the Acts of

Congress relating to the removal of actions in federal court.

        2.       Bozeman served process upon separate defendant Drake Baker, Store

Director for the North Little Rock Target Store ("Baker") on January 4, 2020. He

filed his answer in state court on January 30, 2020. Bozeman served Target with

process on February 10, 2020. This Notice of Removal is filed within thirty days of

the delivery of a summons and complaint to separate defendant Target. E.g.,

Marano Enterprises of Kansas v. Z-Teca Restaurants, L.P., 254 F.3d 753, 756 (8th

Cir. 2001) (stating that each defendant has "thirty days after receiving service

within which to file a notice of removal, regardless of when-or if-previously

served defendants filed such notices.").

        3.       This action-through determination that non-diverse defendant Baker

is fraudulently joined-is between parties of diverse citizenship, with an amount in

controversy in excess of $75,000.00, exclusive of interests and costs, making

removal proper under 28 U.S.C. § 1332(a).

                                    I.    Background

        4.       Target is a corporation foreign to the State of Arkansas. Target is

incorporated under the laws of, and maintains its principal place of business in, the

State of Minnesota. Ex. A, Complaint ,r 3. Accordingly, Target is considered a

citizen of the State of Minnesota for purposes of diversity jurisdiction. See 28 U.S.C.

§ 1332(a)(l).




                                             2
2026842-vl
             Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 3 of 55




        5.       Fraudulently-joined defendant Baker is an individual citizen and

resident of the State of Arkansas. Ex. A, Complaint , 5.

        6.       Bozeman is an individual citizen and resident of the State of Arkansas.

Ex. A, Complaint , 2.

        7.       Bozeman is bringing this case because, on July 25, 2018, she says an

"unreasonably placed and unsecured temporary Target display stand ... collapsed

and severely injured" her. Ex. A, Complaint, 1. This is a premises-liability case.

Id. at , 33 ("Target has a duty to protect its customers from hidden ... and

dangerous conditions ....").

        8.       Bozeman is also suing Baker, as the North Little Rock Target store

manager, for allowing others to negligently set up store displays. See Ex. A,

Complaint , , 50-52. She also pleads that Target is vicariously liable for his

actions. Id. at , 53.

                  II.   Diversity Jurisdiction under 28 U.S.C. § 1332

        9.       This action is properly removable under 28 U.S.C. § 1332 because

complete diversity exists between Bozeman and Target and a sufficient amount in

controversy exists. See Ex. A, Complaint , 62 (stating that Bozeman requests

damages "in excess of the amount required for federal diversity jurisdiction").

        10.      The Court should disregard the citizenship of defendant Baker because

Bozeman fraudulently joined him in this matter. He is an individual citizen

domiciled in Arkansas. See Ex. A, Complaint , 5. But if a defendant whose

presence in the case destroys diversity of citizenship is fraudulently joined, the



                                             3
2026842-vl
             Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 4 of 55




Court may ignore that defendant's citizenship for the purposes of determining

whether jurisdiction exists. See Wiles v. Capitol Indemnity Corp., 280 F.3d 868, 871

(8th Cir. 2002). Similarly, fraudulently-joined defendants do not prevent removal

based on the forum-defendant rule. 28 U.S.C. § 1441(b)(2); Couzens v. Donohue, 854

F.3d 508, 513 (8th Cir. 2017). Bozeman fraudulently joined Baker, so the Court

should ignore his citizenship in this case. Accordingly, complete diversity of

citizenship exists among all properly joined parties.

        11.      Fraudulent joinder occurs when there is "no reasonable basis in fact

and law" to support a claim against the defendant whose presence defeats diversity

of citizenship. Menz v. New Holland North America, Inc., 440 F.3d 1002, 1004 (8th

Cir. 2006) (quotation omitted). The doctrine prevents a plaintiff from blocking

removal by joining a defendant with "no real connection with the controversy."

Knudson v. Systems Painters, Inc., 634 F.3d 968,976 (8th Cir. 2011) (quoting

Chesapeake & Ohio Ry. Co. v. Cockrell, 232 U.S. 146, 152 (1914)). Joinder is

fraudulent if there is no "reasonable basis for predicting that the state law might

impose liability based upon the facts involved." See id. at 980 (quoting Filla v.

Norfolk Southern Ry. Co., 336 F.3d 806,811 (8th Cir. 2003)).

        12.      Courts in this circuit may examine "affidavits and other evidence

outside the pleadings in establishing, or disputing, a claim of fraudulent joinder, in

order 'to determine if there is any factual support for the claims against the

allegedly fraudulently joined defendant."' J.B. Hunt Transport, Inc. v. American

International Group, Inc., No. 5:16-CV-5323, 2017 WL 1395506, at *2 (W.D. Ark.



                                             4
2026842-vl
          Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 5 of 55




Apr. 17, 2017) (quoting Block v. Toyota Motor Corp., 665 F.3d 944, 948 (8th Cir.

2011)).

        13.    Baker was fraudulently joined, and the Court should disregard his

citizenship for purposes of determining diversity jurisdiction. Bozeman's

allegations against Baker here are too thin to reasonably support a claim. Her

claims against him appear under the ''Vicarious Liability" portion of her complaint

and say that he was responsible for "ensuring Target employees were adequately

training'' and making sure other employees followed safety procedures. Ex. A,

Complaint,    ,r,r 49-50.   Her claim, then, seems to be grounded in negligence for

failing to train. Id. at ,r,r 51-52.

        14.    In Arkansas, though, a defendant corporation's employee may be liable

individually only if the employee was "personally involved in the events

surrounding an injury ...." McGraw v. Weeks, 326 Ark. 285,294,930 S.W.2d 365,

370 (1996) (citation omitted). Unless Bozeman can show that Baker was directly

involved in the events surrounding her injuries "or that he was acting in any

capacity other than as a [director] when the accident occurred" there is nothing on

which to base his individual liability. Cash v. Carter, 312 Ark. 41, 47, 847 S.W.2d

18, 21 (1993).

        15.    Though Baker is the store's director and oversees certain aspects of

Target's on-site business, that does not mean he can be held liable here. First,

Bozeman's complaint does not allege that the performance of Baker's duties was a

direct cause of the accident. See McGraw, 236 Ark. at 294,930 S.W.2d at 370.



                                              5
2026842-vl
         Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 6 of 55




Second, Baker was not present at the store the day ofBozeman's incident. See

Exhibit C, Declaration of Drake Baker ,r 5. Last, store directors do not directly

supervise display stands in Target stores. Id. at ,r 3. In fact, they do not have

discretion on how to organize stores and place displays. Target does that itself

through organized planograms. Ibid. And Bozeman does not allege any specific

duties not performed by Baker.

        16.   Accordingly, Bozeman has failed to demonstrate that she has a viable

claim against Baker, and he has thus been fraudulently joined. The Court should

therefore disregard his citizenship in the jurisdiction analysis.

        17.   Disregarding the citizenship of Baker, there is complete diversity of

citizenship between Bozeman, who is a resident of Arkansas, and Target, which is

deemed a citizen of Minnesota.

               III.   Compliance with Procedural Requirements

        18.   Target files this notice of removal itself because fraudulently joined

defendants need not consent to removal. See Thorn v. Amalgamated Transit Union,

305F.3d 826,833 (8th Cir. 2002). And unserved defendants named only under

fictious names do not have to consent to removal either. See 28 U.S.C.

§ 1446(b)(2)(A).

        19.   This notice of removal is timely under 28 U.S.C. § 1446(b) because it

has been filed within thirty days of February 10, 2020, which is the date of service

on Target.




                                           6
2026842-vl
             Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 7 of 55




        20.      Attached as Exhibits A and B are copies of the summonses issued in

this matter, the complaint, all supporting documents attached to the complaint, all

current documents filed in state court, and the answer from Target, which together

constitute all process, pleadings, and orders in this matter in compliance with 28

U.S.C. § 1446(a).

        21.      The amount in controversy in this matter is alleged to exceed the

amount required for federal diversity jurisdiction. See Ex. A, Complaint ,r 62.

        22.      Target is also filing contemporaneously with this notice a civil cover

sheet and a separately signed corporate disclosure statement that complies with

Federal Rule of Civil Procedure 7.1.

        23.      The United States District Court for the Eastern District of Arkansas,

Central Division, is the proper venue for this action under 28 U.S.C. § 1441(a)

because it is the federal district court that embraces Pulaski County, Arkansas,

which is the place where the original action was filed and remains pending at the

time of removal.

        24.      This notice of removal is signed pursuant to Rule 11 of the Federal

Rules of Civil Procedure, as required by 28 U.S.C. § 1446(a).

        25.      A file-marked copy of this notice will be filed with the Clerk of the

Circuit Court of Pulaski County, Arkansas, in accordance with 28 U.S.C. § 1446(d).

Defendants are also giving prompt written notice to Bozeman of the filing of this

notice of removal.




                                               7
2026842-vl
             Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 8 of 55




        26.      Nothing in this notice of removal shall be interpreted as a waiver or

relinquishment of Target's right to assert any defense or affirmative matter,

whether pursuant to Fed. R. Civ. P. 8(c), Fed. R. Civ. P. 12(b), or otherwise. Target

reserves the right to amend or supplement this notice of removal.

        27.      Undersigned counsel states that this removal is well grounded in fact,

warranted by existing law, and not interposed for an improper purpose.

        28.      Target reserves the right to amend or supplement this notice of

removal.

        29.      This notice of removal is supporting by the following exhibits:

        a.       Exhibit A, Complaint;

        b.       Exhibit B, other papers and pleadings filed in Pulaski County; and

        c.       Exhibit C, declaration of Drake Baker.

        WHEREFORE, defendant Target Corporation removes this action from the

Circuit Court of Pulaski County, Arkansas, to the United States District Court for

the Eastern District of Arkansas, Central Division and seeks resolution by this

Court of all issues raised herein.

                                           WRIGHT, LINDSEY & JENNINGS LLP
                                           200 West Capitol Avenue, Suite 2300
                                           Little Rock, Arkansas 72201-3699
                                           PHONE:       (501) 371-0808
                                           FAX:         (501) 376-9442
                                           E-MAIL:      kwilson@wlj.com
                                                        ztrail@wlj.com

                                              Kyle D. Wilson (89118)
                                              Zachary R. Trail (2018171)
                                              Attorneys for Defendant Target
                                              Corporation


                                              8
2026842-vl
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 9 of 55
                                                                                ELECTRONICALLY FILED
                                                                                     Pulaski County Circuit Court
                                                                               Terri Hollingsworth, Circuit/County Clerk
                                                                                  2019-Dec-30 15:33:24
                                                                                     S0CV-19-9200
                                                                                   C06D17 : 13 Pages




             IN THE CIRCUIT COURT OF PULASK COUNTY, ARKANSAS
                             _ _ _ _ _ DIVISION

ELEANOR D. BOZEMAN                                                                   PLAINTIFF

vs.                              Civil Case No.
                                                  ---------
TARGET CORPORATION
DRAKE BAKER, STORE MANAGER
NORTH LITTLE ROCK TARGET STORE
NORTH LITTLE ROCK TARGET TEAM LEADER
JOHN DOE TARGET STORE MANAGER
JOHN DOE TARGET TEAM LEADER
JOHN DOES 1-5                                                                   DEFENDANTS

                                            COMPLAINT

       Comes now, Plaintiff, Eleanor Bozeman, by and through her attorneys, Duncan Firm, P.A.

and for her Complaint, states as follows:

                                      I. INTRODUCTION

       1.      This personal injury lawsuit arises from an incident, which occurred on July 25,

2018, in North Little Rock, Pulaski County, Arkansas, when an unreasonably placed and unsecured

temporary Target display stand with various Target store items collapsed and severely injured the

Plaintiff, an invitee, at the Target store located at 4000 McCain Boulevard in North Little Rock.

Plaintiff sues Target Corporation for the unsafe, hidden and unreasonably dangerous condition

created by Target and Defendants' direct, affirmative and non-delegable negligence, which

proximately caused serious and permanent injuries to the Plaintiff. Plaintiff sues under Arkansas

common law tort theories to recovery monetary damages.


                                                                                        EXHIBIT

                                                                                I A
     Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 10 of 55




                                            II. PARTIES

       2.      Plaintiff is a citizen, resident of and domiciliary of Pulaski County, Arkansas.

       3.      Defendant Target Corporation ("Target") is foreign for-profit corporation located at

777 Nicollet Mall, #1400 Minneapolis, Minnesota 55402, whose registered agent in Arkansas is

CT Corporation System, 124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas 72201.

Target Corporation's registered agent address in Minneapolis, Minnesota is 1010 Dale Street North,

St. Paul, Minnesota 55117-5603. Target's Chief Executive Officer is located at 1000 Nicollet Mall,

Minneapolis, Minnesota 55403. At all relevant times herein, officers, directors, members,

managers, supervisors, agents, servants, employees and representatives of Target acted within the

scope of their employment and furthered the financial interests of Target. At all relevant times

herein, Target owned, controlled, managed, monitored and had exclusive dominion and oversight

over its unsafe, dangerous display stand.

       4.      Target was established in 1902 and engages in retail distribution and sales to

customers in Arkansas, in 49 states nationwide and through its website, Target.com. Target

provides clothes, lawn and patio goods, baby gear, electronics, groceries, toys, games, shoes,

sporting goods, exclusive designer collections and other items. Target advertises and promotes that

its stores are "secure, inside and out." That it is a "safe and secure toolbox" for innovative tactics

and store design elements. Target also advertises that it fosters a "safe, enjoyable shopping

experience" for Target guests.

       5.      Defendant Drake Baker was the Target Store Manager for the North Little Rock

Target Store at the time of the incidents alleged herein. Defendant Baker is a citizen, resident and

domicillary of Pulaski County, Arkansas. Defendant Baker negligently trained, supervised and

managed the North Little Rock Target Store and committed negligence acts and omissions in the



                                                  2
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 11 of 55




course and scope of employment for Target and in furtherance of the business interest of Target.

These negligent acts were the proximate cause of injuries to the Plaintiff.

          6.   Defendants John Doe Target Store Manager, John Doe Target Team Leader and

John Does 1-5, upon information and belief, may be liable for some, or all of the damages claimed

herein. To the extent that these Defendants are liable for damages or responsible for the negligent

conduct described herein, Plaintiff has been unable to ascertain their identities after reasonable due

diligence. Plaintiff anticipates the identities of said Defendants will be determined during the

discovery process. Plaintiff will amend his Complaint to include the identities of said Defendants

as they become known, and pursuant to the Arkansas Rules of Civil Procedure. Pursuant to Ark.

Code Ann. § 16-56-125, Plaintiff has previously filed an Affidavit of Unknown John Doe

Tortfeasor as Exhibit "A," and hereby adopts, re-alleges and incorporates by reference herein the

Affidavit of Unknown John Doe Tortfeasor.

                               III. JURISDICTION AND VENUE

          7.   This Court has subject matter jurisdiction pursuant to Ark. Const. art. 7 § 11, which

says that circuit courts shall have jurisdiction in all civil cases; and pursuant to Ark. Code Ann. §

16-13-210(a), which provides that circuit courts shall have original jurisdiction of all actions and

proceedings for the redress of civil grievances except where exclusive jurisdiction is given to other

courts.

          8.   Plaintiff re-alleges the previous paragraphs and incorporates them by reference

herein as though stated word-for-word.       Target conducts substantial business in the State of

Arkansas, contracts in the State of Arkansas, uses the Internet, telephone and mails in Arkansas,

receives substantial revenue in the State of Arkansas and has physical, systematic, ongoing presence

in Arkansas. Target has substantial resources, including physical property in Arkansas, avails itself



                                                  3
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 12 of 55




of the commercial stream and commerce of the State of Arkansas, Secretary of State, Arkansas state

and federal court systems and other government entities for the purpose of conducting business in

the State of Arkansas. Target, and its managers, agent and employees, have committed tortious

acts and omissions in Arkansas, are authorized to conduct business in Arkansas, have Target to

anticipate being haled or sued in an Arkansas state court. Target has sued or been sued in Arkansas

courts and availed itself of remedies or sought affirmative relief. Due process is not offended by

the assertion of personal jurisdiction over the Defendants.

       9.      Venue is proper in Pulaski County, Arkansas, pursuant to Ark. Code Ann. § 16-60-

101 (a)( 1), (a)(2)(A), (a)(3)(A), which provide that a civil action shall be brought in any of the

following counties in Arkansas: (1) the county in which a substantial part of the event or omissions

giving rise to the cause of action occurred; (2) the county in which an individual defendant resided

at the time of the event or omission giving rise to the cause of action; (3) the county in which the

plaintiff resided at the time of the event or omission giving rise to the cause of action.

                                     IV. FACTUAL ALLEGATIONS

        10.    On July 25, 2018, Plaintiff was a customer in Target. A Target employee escorted

Plaintiff to the toy section of the store. Target had an unreasonably placed, unsecured temporary

display in an aisle, which fell on top of Plaintiff with different store items on the stand. Plaintiff

ended up crumpled on the floor with the Target unsecured temporary display stand and Target items

strewn on top of her.

        11.    The unreasonably placed and unsafe temporary display stand caused Plaintiff serious

injuries, which required emergency services. These injuries experienced by Plaintiff included

severe comminuted fractures and other permanent life-altering and disabling injuries throughout

her body.



                                                   4
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 13 of 55




       12.     Plaintiff sustained serious and permanently disabling injuries as a result of the failure

of the defective, unsafe and unreasonably dangerous temporary display stand and hidden defect.

Plaintiff was taken to the University of Arkansas for Medical Sciences ("UAMS") for emergency

medical treatment.

        13.    The temporary display stand erected by Target was a hidden danger for its customer,

which appeared deceptively safe, but failed and resulted in severe injuries to an invitee.

        14.    Target asserted absolute dominion and control over its unsafe temporary display

stand, which failed on July 25, 2018 and resulted in severe injuries to an invitee.

        15.    Target erected the unsafe temporary display stand and was directly responsible for

the Target stand's stability, structural integrity and weight or load bearing.

        16.    Target was directly responsible for proper design, erection, construction, assembly,

location, inspection and maintenance of its display stands.

       17.     Target, as a retail store, has an affirmative responsibility to properly design, erect,

construct, assemble, stabilize, warn, inspect, maintain, test, repair or replace display stands because

it is well known by Target and other stores that improperly erected, located and unsafe display

stands may trip invitee customers or collapse and injure invitee customers.

        18.    Target, as a retail store, must correctly install all shelving and racks according to

installation standards and must not create structurally unsafe shelves, which lack structural integrity

and stability, which may cause the display stand to collapse on a customer. Temporary stands or

racks must be suitably anchored and braced to prevent collapse or overturning. Unanchored or

unsecured shelving or display stands may overturn or collapse. Further, display stands should not

protrude into aisles or creating tripping or unsafe walking premises for invitees.




                                                   5
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 14 of 55




        19.    Target failed to securely anchor its temporary display rack or stand and have a

thorough, routine inspection and maintenance system, to ensure integrity and load bearing strength

of the display stand.

        20.    Target failed to have its temporary display rack or stand secured away from

customers and personnel to not inadvertently contact or collapse on customers.

        21.    Target's failure to reasonably assemble, erect, locate, anchor, secure, inspect,

maintain or replace its temporary display stand created a hidden danger and false assurance for its

invitees.

        22.    Target concealed, suppressed and omitted material facts from other foreseeable

customers, such as Plaintiff, who may be in the store of the stand' s hidden dangers and would not

suddenly, unexpectedly and dangerously collapse due to an unsafe, concealed and hidden danger.

        23.    Target had exclusive dominion and control or possession of the Target temporary

display stand and should have erected a safe display or should have disclosed and warned its

customers of the dangers of the hazardous, unsafe, hidden, dangerous condition of the temporary

display.

        24.    Plaintiff brings this personal injury lawsuit to recover monetary damages for her

serious and permanently disabling injuries directly and proximately caused by Target in excess of

the amount required for federal diversity jurisdiction.

                                    V. CAUSES OF ACTION

                                       A. Direct Negligence

        25.    Plaintiff re-alleges the previous paragraphs and incorporates them by reference

herein as though stated word-for-word.




                                                  6
         Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 15 of 55




          26.   Target owns, manages, controls, directs, monitors and has exclusive domination

over the failed temporary display stand at issue in this case.

          27.   Target has a direct and affirmative non-delegable duty to safely erect, secure, inspect

and maintain their display stands in their retail stores.

          28.   Target designed, erected, installed and maintained the temporary display stand and

assumed a duty to secure, inspect, preserve, maintain, repair or remove the temporary stand to avoid

danger to customers.

          29.   Target has an affirmative duty to warn invitees in its retail store of any dangers

associated with Target's installation of the temporary display stand, including any hidden danger

or any condition on the stand, which creates an unreasonable risk of harm to invitees in the Target

store.

          30.   Target directly and affirmatively, through its own direct negligence, created an

appreciable risk of harm by failing to have any preventive safety measures in place to protect

invitees, including Plaintiff, from foreseeable harm.

          31.   Target further created an appreciable risk of harm, including serious injury and

death, by their negligent installation, failure to secure and anchor and unsafe lack of reasonable

maintenance and inspection of their temporary display stand or rack.

          32.   Target has a duty to protect its customers from dangers in their store of which they

know or those which with prudence and reasonable care, they might discover.

          33.   Target has a duty to protect its customers from hidden, unsafe and dangerous

conditions which with prudence and the exercise of reasonable care and foresight for the safety of

its invitees, Target might discover.




                                                    7
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 16 of 55




        34.    Target knew, or reasonably should have known in the exercise of prudence and

reasonable care, that the Target temporary display stand could be unsafe, defective and

unreasonably dangerous and cause serious harm or injury to invitees, such as the Plaintiff.

        35.    Target directly and affirmatively created through their acts and omissions a

hazardous, unsafe and dangerous condition, which could cause serious harm or injury to its invitees.

        36.    Target knew, or should have known, that it needed a safety management plan,

including policies, procedures, risk management and prevention measures in place, to properly

erect, install, inspect and properly maintain display stands, to warn users of potential dangers
                                                                                        I
associated with the display stand and to replace any defective and unsafe display stand.

        37.    Target knew, or should have known, not to place customers on their retail premises,

directly in harm's way where there was a foreseeable and appreciable risk of serious injury or harm

from Defendants' unsafe, defective and unreasonably dangerous temporary display stand.

        38.     Target knew or should have known that without preventative safety measures in

place, Target would create a hidden, unsafe and unreasonably dangerous condition in its retail store,

which could result in an appreciable risk of serious harm and injury to invitees, including the

Plaintiff.

        39.     Target failed to properly supervise and properly instruct and train its managers,

supervisors, employees, representatives, servants and agents to erect, assemble, secure, locate,

supervise, inspect and maintain temporary display stands and prevent foreseeable harm and risk of

serious harm and injury to invitees in its retail store.

        40.     Target failed to have an adequate safety plan, procedure and policy in place to

prevent foreseeable harm and risk of serious injury to invitees in its retail store.




                                                    8
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 17 of 55




       41.     Target failed to warn invitees of hidden, unsafe, hazardous and dangerous

conditions, which existed with Target's use of unanchored and unsecured temporary display stands.

       42.     Target affirmatively suppressed, concealed and omitted material facts of the

dangerous, unsafe and hazardous condition of its temporary display stands.

       43.     Target failed to adequately inspect and maintain temporary display stands in a

reasonably safe condition for invitees in its retail store, such as the Plaintiff, thereby creating an

unsafe, hidden hazard, which posed an imminent threat to human safety and did injure Plaintiff.

       44.     Target was directly and affirmatively negligent and breached its direct and non-

delegable duties owed to Plaintiff to have a reasonably safe retail premises for its invitees.

       45.     As a direct and proximate result of Target's breach of duties owed to the Plaintiff,

the Plaintiff experienced serious and permanent injuries for which she seeks compensation in a sum

in excess of the amount required for federal diversity jurisdiction.

                                       B. Vicarious Liability

       46.     Plaintiff re-alleges the previous paragraphs and incorporates them by reference

herein as though stated word-for-word

       47.     At all times relevant to this cause of action, Target's managers, supervisors,

employees, representatives, servants and agents were working and acting within the course and

scope of their employment and for the financial benefit of Target.

       48.     Defendant Baker was the North Little Store Manager or Team Leader and

responsible for customer safety in the Target premises.

       49.     Defendant Baker was responsible for ensuring Target employees were adequately

trained for safely assembling, erecting, locating, maintaining, stabilizing and securing temporary




                                                  9
         Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 18 of 55




display stands so that they did not trip customers, did not topple or injure customers in the Target

store.

          50.   Defendant Baker was responsible for ensuring policies and procedures for customer

safety were followed by Target employees.




          51.   Target failed to train their employees to properly, safely, and reasonably place store

displays.

          52.   Defendant Baker oversaw and had knowledge of all display stands in the North Little

Rock Target Store.

          53.   Target is by operation of law vicariously liable and ultimately responsible for the

negligent acts, omissions and conduct of its managers, supervisors, employees, representatives,

servants and agents acting within the course and scope of employment, proximately causing and

resulting in serious and permanent injuries to the Plaintiff.

          54.   As a direct and proximate result of Target's duties owed to the Plaintiff, the Plaintiff

experienced serious and permanent injuries for which she seeks compensation in a sum in excess

of the amount required for federal diversity jurisdiction.

                                 VI. PROXIMATE CAUSATION

          55.   Plaintiff re-alleges the previous paragraphs and incorporates them by reference

herein as though stated word-for-word.

          56.   Plaintiff's serious and permanent injuries were a probable and natural foreseeable

consequence of Target's negligent acts and/or omissions.




                                                  10
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 19 of 55




       57.    Plaintiff's serious and permanent injuries were therefore directly and proximately

caused by the above-articulated negligent acts and/or omissions.

                                              VII. DAMAGES

       57.    Plaintiff is entitled to the following measures of damages from Target:

              a. The nature, extent, duration, and permanency of her injuries;

              b. The full extent of the injuries she sustained;

              c. Past, present and future medical expenses and bills;

              d. The expense of her medical care, treatment and services received, including

                    transportation, board and lodging expense and care and expenses that will be

                    required in the future, including the present value of such expenses reasonably

                    certain to be required in the future;

              e. The reasonable expenses of any necessary help and assistance in her home

                    incurred in the past, present and that will be required in the future;

               f.   Any life-care or life assistance damages, which have been incurred in the past,

                    present and will be required in the future;

               g. Loss of enjoyment of life and hedonic damages;

               h. Impaired and diminished consortium, comfort, relationships and society.

               1.   Pain, suffering, emotional and mental anguish, PTSD, depression, anxiety,

                    memory loss, fatigue and diminished life capacity, sustained in the past, present

                    which will reasonably certain to be experienced in the future;

              J.    The visible results of any scarring and disfigurement and visible injury; and

               k. Any other damages, which are available to the Plaintiff whether compensatory,

                    actual, special, consequential or other, for the injuries and damages she has



                                                   11
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 20 of 55




                    incurred as a proximate cause and result of the negligence and tortious conduct

                    alleged herein.

        58.     The injuries and damages described herein have been suffered in the past, in the

present, and will continue, into the future.

                                      VIII. PUNITIVE DAMAGES

        59.     Plaintiff seeks punitive or exemplar damages, if appropriate from the facts, to deter

Target and others from similar conduct. Target knew, or ought to have known in the light of the

surrounding circumstances, that its conduct would naturally and probably result in injury and

damage to others and that Target continued such conduct with malice or reckless disregard and

conscious indifference to the consequences of their actions or inactions from which malice may be

inferred or pursued a course of conduct, which caused severe and permanent injuries and was

consciously indifferent to the rights of the Plaintiff.

                                IX. DEMAND FOR JURY TRIAL

        60.     Pursuant to Ark. R. Civ. P. 38, Ark. Const. Art. 2, § 7, and Ark. Code Ann.§ 16-64-

103, Plaintiff hereby demands a trial by jury of all issues of fact.

        61.     Plaintiff reserves the right to further amend her pleading, including conforming the

pleading to the facts and proof.

                           X. DEMAND AND PRAYER FOR RELIEF

        62.     Plaintiff prays this Court enter judgment against Target, and its managers,

employees, servants and agents, jointly and severally, as permitted by law, for a sum of

compensatory, actual, special and consequential damages, in excess of the amount required for

federal diversity jurisdiction and sufficient to fully compensate him for her injuries and losses and

make her whole; for pre-judgment interest and post-judgment interest at the maximum rate allowed



                                                   12
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 21 of 55




by law; for reasonable expenses; costs; expert fees and attorneys' fees as provided by law, and as

incurred by Plaintiff for recovering on any judgment, for punitive damages, if warranted, and for

all other relief deemed equitable, appropriate and just.

                                              Respectfully submitted,


                                              Isl Phillip Duncan
                                              Phillip Duncan, ABN #74039
                                              James H. Bartolomei, III, ABN #2005181
                                              Richard Quintus, ABN #2000078
                                              William Rob Pointer, ABN #2007216
                                              Timothy P. Reed, ABN #2012210
                                              J. Reid Byrd, ABN #2016219
                                              DUNCAN FIRM, P.A.
                                              900 South Shackleford Road, Suite 725
                                              Little Rock, Arkansas 72211
                                              Telephone: 501-228-7600
                                              Facsimile: 501-228-0415
                                              phillip@duncanfirm.com
                                              jim@duncanfirm.com
                                              richard@duncanfirm.com
                                              rob@duncanfirm.com
                                              tim@duncanfirm.com
                                              reid@duncanfirm.com




                                                  13
           Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 22 of 55
                                                                                    ELECTRONICALLY FILED
                                                                                         Pulaski County Circuit Court
                                                                                   Terri Hollingsworth, Circuit/County Clerlc
                                                                                      2019-Dec-30 15:33:24
                                                                                         S0CV-19-9200
                                                                                          C06O17: 2 Pages




              IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                         _ _ DIVISION

ELEANOR BOZEMAN                                                                           PLAINTIFF

vs.                           Case No.
                                         ---------
TARGET CORPORATION
TARGET NORTH LITTLE ROCK STORE MANAGER
and JOHN DOES 1-5                                                                   DEFENDANTS

                EXHIBIT "A" AFFIDAVIT OF UNKNOWN TORTFEASOR

       I, Richard Quintus, first being duly sworn, under oath states of personal knowledge as

follows:

       1.       I am Richard Quintus, the counsel of record for Plaintiff in the above-sty led case.

       2.       I am licensed to practice law in the State of Arkansas and the Eastern and Western

Districts of Arkansas, and authorized to represent Plaintiff in this matter. My Arkansas Bar

Association identification number is 2000078.

       3.       The underlying action alleges a cause of action against Defendants arising out of a

negligence incident occurring on July 25, 2018 at the Target store in North Little Rock, Pulaski

County, Arkansas.

       4.       As of the date of the filing of this Complaint, counsel has a good-faith belief that

additional tortfeasors remain unidentified who might be rightfully included in the causes of action

listed in this Complaint, and who may be liable for some or all of Plaintiff's damages.
        Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 23 of 55




       5.      Pursuant to Ark. Code Ann. 16-56-125 and Ark. R. Civ. P. 15, Plaintiffhas included

the designations of"John Doe" in the Complaint for purposes of tolling the statute of limitations

against the unknown tortfeasor(s).

       6.      Counsel anticipates that discovery will yield the identity of the unknown

tortfeasor(s) and will supplement the Complaint with the correct information when and if it

becomes available.



                                            RICHARD QUINTUS


                                            DATED:       /)ecem/:J,er- .1 ~I 20 19

State of Arkansas     )
                      ) ss
County of Pulaski     )

       SWORN AND SUBSCRIBED before me on this             3D~      day of.£;~19.




                                             ~~
                                            NOTARY PUBLIC


MY COMMISSION EXPIRES:
               Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 24 of 55

                   IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                     HON. MACKIE M. PIERCE - 17TH DIVISION 6TH CIRCUIT

                          ELEANOR D. BOZEMAN V TARGET CORP ET AL

                                             60CV-19-9200

                                               SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

DRAKE BAKER
12700 Chenal Parkway
Little Rock, AR 72211

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:

Joseph Reid Byrd
900 South Shackleford Road
Suite 725
Little Rock, AR 72211

If you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded in the complaint.

Additional notices:
•Notice of Right to Consent to Disposition of Case by a State District Court Judge




                                                                                             EXHIBIT

                                                                                       I B
              Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 25 of 55

                                             CLERK OF COURT
Address of Clerks Office

TERRI HOLLINGSWORTH, CIRCUIT CLERK
CIRCUIT COURT OF PULASKI COUNTY
401 W. MARKHAM
LITTLE ROCK, AR 72201                        Jane Valenzuela, DC

                                             Date: 01/03/2020
               Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 26 of 55

                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form - CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE- and return to the Circuit Clerk.




                                                      Circuit Clerk
                                                      Date: 01/03/2020
               Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 27 of 55

No. 60CV-19-9200 This summons is for DRAKE BAKER (name of Defendant).



                                         PROOF OF SERVICE

O On _ _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
at                                                        [place]; or

O After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describ~ how the
summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

O On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _, a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or

O On _ _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ _ _ _ __
[name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

O On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains and office or other fixed location for the conduct of business, during normal
working hours I left the summons and complaint with

[name and job description]; or

O I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

O I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after
the date of mailing.

O Other [specify]:



O I was unable to execute service because:




My fee is $ __.
              Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 28 of 55



To be completed if service is by a sheriff or deputy sheriff:

Date: - - - - - -             SHERIFF OF _ _ _ COUNTY, ARKANSAS


                              By:------------
                              [Signature of server]



                              [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: - - - - - -             By:------------
                              [Signature of server]



                              [Printed name]

Address:
           --------------------------

Phone:
         ------------
Subscribed and sworn to before me this date: - - - - - -



                              Notary Public

My commission expires: _ _ _ _ _ _ __

Additional information regarding service or attempted service:
               Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 29 of 55

                   IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                     HON. MACKIE M. PIERCE -17TH DIVISION 6TH CIRCUIT

                          ELEANOR D. BOZEMAN VTARGET CORP ET AL

                                             60CV-19-9200

                                               SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

Target Corporation
1000 Nicollett Mall
Minneapolis, MN 55403

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:

Richard Lee Quintus, Esq.
900 South Shackleford Road
Suite 725
Little Rock, AR 72211

If you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded in the complaint.

Additional notices:
•Notice of Right to Consent to Disposition of Case by a State District Court Judge
              Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 30 of 55

                                             CLERK OF COURT
Address of Clerks Office

TERRI HOLLINGSWORTH, CIRCUIT CLERK
CIRCUIT COURT OF PULASKI COUNTY
401 W. MARKHAM
LITTLE ROCK, AR 72201                        Jane Valenzuela, DC

                                             Date: 01/03/2020
               Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 31 of 55

                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form - CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE- and return to the Circuit Clerk.




                                                      Circuit Clerk
                                                      Date: 01/03/2020
              Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 32 of 55

No. 60CV-19-9200 This summons is for Target Corporation (name of Defendant).



                                         PROOF OF SERVICE

D On _ _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
at                                                        [place]; or

D After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

D On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _ , a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or

D On _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ _ _ _ __
[name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

D On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains and office or other fixed location for the conduct of business, during normal
working hours I left the summons and complaint with

[name and job description]; or

D I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

D I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after
the date of mailing.

D Other [specify]:



DI was unable to execute service because:




My fee is $ _ _.
              Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 33 of 55



To be completed if service is by a sheriff or deputy sheriff:

Date:                         SHERIFF OF _ _ _ COUNTY, ARKANSAS
        ------
                              By: _ _ _ _ _ _ _ _ _ _ __
                              [Signature of server]



                              [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: - - - - - -             By: _ _ _ _ _ _ _ _ _ _ __
                              [Signature of server]



                              [Printed name]

Address:
           --------------------------
Phone:
         ------------
Subscribed and sworn to before me this date: - - - - - -



                              Notary Public

My commission expires: _ _ _ _ _ _ __

Additional information regarding service or attempted service:
         Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 34 of 55
                                                                                      ELECTRONICALLY FILED
                                                                                           Pulaski County Circuit Court
                                                                                     Terri Hollingsworth, Circuit/County Clerk
                                                                                        2019-Dec-31 11 :09:41
                                                                                           60CV-19-9200
                                                                                          C06D17: 2 Pages




         IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                               17th DIVISION

ELEANOR D. BOZEMAN                                                             PLAINTIFF

vs.                               Civil Case No. 60CV-19-9200

TARGET CORPORATION
DRAKE BAKER, STORE MANAGER
NORTH LITTLE ROCK TARGET STORE
NORTH LITTLE ROCK TARGET TEAM LEADER
JOHN DOE TARGET STORE MANAGER
JOHN DOE TARGET TEAM LEADER
JOHN DOES 1-5                                                                  DEFENDANTS

         PLAINTIFF'S NOTICE OF ENTRY OF APPEARANCE FOR COUNSEL

       COMES NOW, Plaintiff, Eleanor D. Bozeman, and hereby provides notice of and

announces the appearance of counsel Phillip J. Duncan, Richard Quintus, Rob Pointer, and Tim

Reed, attorneys with Duncan Firm, P.A., including the following designated contact information:

       Phillip Duncan, ABN #74039
       Richard Quintus, ABN#2000078
       Rob Pointer, ABN#20072 l 6
       Tim Reed, ABN#2012210
       900 South Shackleford Road, Suite 725
       Little Rock, Arkansas 72211
       Telephone: 501-228-7600
       Facsimile: 501-228-0415
       phillip@duncanfirm.com
       richard@duncanfirm.com
       rob@duncanfirm.com
       tim@duncanfirm.com

       Plaintiff respectfully requests that all service and electronic filings in this lawsuit be

provided to the designated counsel for Plaintiff by electronic notification and service, at the contact

information and e-mail addresses designated above.



                                                  1
Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 35 of 55




                                   Respectfully submitted,


                            By:    Isl J. Reid Byrd
                                   Phillip Duncan, ABN #74039
                                   Richard Quintus, ABN #2000078
                                   William Rob Pointer, ABN #2007216
                                   Timothy P. Reed, ABN #2012210
                                   J. Reid Byrd, ABN #2016219
                                   900 South Shackleford Road, Suite 725
                                   Little Rock, Arkansas 72211
                                   Telephone: 501-228-7600
                                   Facsimile: 501-228-0415
                                   phillip@duncanfirm.com
                                   richard@duncanfirm.com
                                   rob@duncanfirm.com
                                   tim@duncanfirm.com
                                   reid@duncanfirm.com




                               2
        Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 36 of 55
                                                                                 ELECTRONICALLY FILED
                                                                                      Pulaski County Circuit Court
                                                                                Terri Hollingsworth, Circuit/County Clerk
                                                                                   2020-Jan-10 12:10:13
                                                                                      60CV-19-9200
                                                                                     C06D17: 3 Pages




            IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                   17th DIVISION
              Honorable Mackie M. Pierce - 6th Judicial District of Arkansas

ELEANOR D. BOZEMAN                                                                   PLAINTIFF

vs.                               Civil Case No. 60CV-l 9-9200

TARGET CORPORATION
DRAKE BAKER, STORE MANAGER
NORTH LITTLE ROCK TARGET STORE
NORTH LITTLE ROCK TARGET TEAM LEADER
JOHN DOE TARGET STORE MANAGER
JOHN DOE TARGET TEAM LEADER
JOHN DOES 1-5                                                                   DEFENDANTS



               PLAINTIFF'S PROOF OF SERVICE FOR DEFENDANT
             DRAKE BAKER, NORTH LITTLE ROCK STORE MANAGER


       Comes now the Plaintiff, Eleanor D. Bozeman, by and through her counsel, Duncan Finn,

P.A., and for her Proof of Service for Defendant Drake Bak.er, Store Manager, states as follows:

       I, Richard Quintus, being duly sworn, depose and state under oath as follows:

       1.      I am an attorney of record in this lawsuit for the Plaintiff.

       2.      A Complaint was filed in this matter on December 30, 2019, with the Pulaski

County Circuit Court Clerk and Summons issued by the Circuit Clerk for the named Defendant

Drake Bak.er, Store Manager for the North Little Rock Target Corporation Store. Service of

process has been effectuated upon the individually named Defendant Drake Bak.er, Store Manager



                                                  1
         Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 37 of 55



for the North Little Rock Target Corporation Store by civil process server. See Exhibit "l,"

attached hereto.

         Further Affiant Sayeth Not




                                   ACKNOWLEDGEMENT
State of Arkansas            }
                             }ss
County of Pulaski            }

         Sworn to, subscribed and acknowledged before                  day of January, 2020.




[Seal]




My commission expires:    0~ /1,rj '2-0~




                                              2
                 Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 38 of 55



                                                             AFFIDAVIT OF SERVICE

 State of Arkansas                                                   County of PULASKI                                                      Circuit Court

 Case Number: SOCV-19-9200

 Plaintiff:
 ELEANOR D BOZEMAN
 vs.
 Defendant:
 TARGET CORPORATION
 DRAKE BAKER, STORE MANAGER, ET AL.,

 For: Mr. Richard Quintus
      DUNCAN FIRM PA

 Received by MYE~NE~ SERVICE to be served on DRAK.E BAKER. 25 E LAKE DR, NORTH LITTLE ROCK, AR 72116,
 (828) 270-5J82. I, <.:...J...J.:4: r::,1/.(,,A.-...rz . being duly sworn, depose and say that on the LI day of .;:r::,fw .
 20~at ..k_~ .• executed service by delivering a true copy of the SUMMONS, NOTICE OF RIGHTTO CONSENT TO
 DISPOSmON OF CASE BY A STATE DISTRtCT COURT JUDGE, COMPLAINT, EXHIBIT "A" AFFIDAVIT OF UNKNOWN
 TORTFEASOR, in accordance with state statutes in the manner marked below:

 ..MINDIVIDUAL SERVICE: Served the within-named person.
-( \SUBSTITUTE SERVICE: I left the documents listed at the lndlviduars dwelling house or usual place of abode with
  .,__..,,............~..,.........,_--------.,........,.....-•, a family member at least 18 years of age.
  ( ) POSTED SERVICE: After attempting service on_/_ at _ _ and on_!_ at _ _ to a conspicuous place on the property
  described herein.
  ( ) PROXIMITY: I left the documents In the individual's proximity by:_ _ _ _ _ _ _ _ _ _ _ afterhe/she refused to receive
  the documents when I offered them to him/her.
  ( ) OTHER SERVICE: As described in the Comments below by serving _ _ _ _ _ _ _ _ _ _ __
  ( ) NON SERVICE: For the reason detailed in the Comments below.
  Service Completed At:-"7'AOORESS ABOVE ( ) OTHER:_ _ _ _ _ _ _ _ _ _ _ _ __

 COMMENTS:-----------------------------------




 I certify that I have no Interest In the above action, am of legal age and have proper authority in the jurisdiction in which this service
 was made.                                                1'"'"111,,,,,,,
                                                    ~""'~\'t1' M6J.~',,,.
                                                 .§'      ..........        o~~
                                                ~        • co.... •. ';1, ~«:.
                                             i
                                              ~
                                                *:     .• g n,. EXP:.
                                                                  ~
                                                           -02-202a ••
                                             ~ z : No. 1.2697784: i             *
                                             \ ~ •. PUIJ.sl(/ .:, p

 County of
              ft~ 4 Sil..                     ~~-. 00UNry •• 'i?i
                                                ~-~       •........ ·
                                                    -,,,,/'ue11c
                                                                            '5.,~
                                                        ,,, " -"'~R't--~,,,,._,.:i
                                                         l 1111,mt"''''
SuF.d. and. Sworn to before me on
of    20110 by the affiant who is
                                                         =-day
                                                            own
                                                                                                     PROCESSSERVER# __      4.,..vz~-.-=-,-,--
                                                                                                     Appointed In accordance with State Statutes

to~                 ikJk                                                                             MYERS ATTORNEY'S SERVICE
                                                                                                     323 Center Street
NOTARY PUBLIC                                                                                        Suite 1425
                                                                                                     Uttle Rock, AR 72201
My commiSSion expires:                                                                               (501) 376-8266
    l:, - o1-~o~v
                                                                                                     Our Job Serial Number: 2020000177
                                                                                                     Ref: 20-1-08

    PLAINTIFF'S                            Copyright CJ 1992-2020 D1llbaae S9rviees, Inc. • Proeen s,rver'I Toolbox va.19
      EXHIBJT
I         l                                                                                                                   II Ill
                                                                                                                            II I 1111111111111111
        Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 39 of 55
                                                                                       ELECTRONICALLY FILED
                                                                                            Pulaski County Circuit Court
                                                                                      Terri HolUngsworth, Circuit/County Clerk
                                                                                         2020-Jan-10 12:10:13
                                                                                            S0CV-19-9200
                                                                                           C06D17: 2 Pages




             IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                    17thDMSION
               Honorable Mackie M. Pierce - 6th Judicial District of Arkansas

ELEANOR D. BOZEMAN                                                                         PLAINTIFF

vs.                                Civil Case No. 60CV-19-9200

TARGET CORPORATION
DRAKE BAKER, STORE MANAGER
NORTH LITTLE ROCK TARGET STORE
NORTH LITTLE ROCK TARGET TEAM LEADER
JOHN DOE TARGET STORE MANAGER
JOHN DOE TARGET TEAM LEADER
JOHN DOES 1-5                                                                         DEFENDANTS



                PLAINTIFF'S ENTRY OF APPEARANCE FOR PLAINTIFF
                              ELEANOR D. BOZEMAN


        Comes now attorney Richard Quintus with the Duncan Firm, P.A., Bar No. 2000078, and

announces his appearance on behalf of the Plaintiff Eleanor D. Bozeman.

        1.      I am an attorney with the Duncan Firm, P.A. and hereby enter my appearance in

this lawsuit for the Plaintiff and on her behalf and request notification of all filings in this matter.

        2.      My contact information is Richard Quintus, Three Financial Centre, 900 South

Shackleford, Suite 725, Little Rock, Arkansas 72211, (501) 228-7600 (telephone), (501) 228-0415

(facsimile), richard@duncanfirm.com




                                                   1
Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 40 of 55




                                   Respectfully submitted,

                                   DUNCAN FIRM, P.A.

                            By:    /s/ Richard Quintus
                                   Phillip Duncan, ABN #74039
                                   Richard Quintus, ABN #2000078
                                   William Rob Pointer, ABN #2007216
                                   Timothy P. Reed, ABN #2012210
                                   J. Reid Byrd, ABN #2016219
                                   900 South Shackleford Road, Suite 725
                                   Little Rock, Arkansas 72211
                                   Telephone: 501-228-7600
                                   Facsimile: 501-228-0415
                                   phillip@duncanfirm.com
                                   richard@duncanfirm.com
                                   rob@duncanfirm.com
                                   tim@duncanfinn.com
                                   reid@duncanfinn.com




                               2
         Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 41 of 55
                                                                       ELECTRONICALLY FILED
                                                                             Pulaski County Circuit Court
                                                                       Terri Hollingsworth, Circuit/County Clerk
                                                                           2020-Jan-31 11 :29:37
                                                                              60CV-19-9200
                                                                             C06D17: 2 Pages




         IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                       SEVENTEENTH DIVISION

ELEANOR D. BOZEMAN                                                      PLAINTIFF

VS.                         CASE NO. G0CV-19-9200

TARGET CORPORATION;
DRAKE BAKER, STORE MANAGER;
NORTH LITTLE ROCK TARGET STORE;
NORTH LITTLE ROCK TEAM LEADER;
JOHN DOE TARGET STORE MANAGER;
JOHN DOE TARGET TEAM LEADER;
and JOHN DOES 1-5                                                    DEFENDANTS

                           ENTRY OF APPEARANCE

        Please take notice that Kyle R. Wilson of Wright, Lindsey & Jennings LLP

hereby appears as counsel of record for defendant Drake Baker and requests service

of all further pleadings, notices, and other material required to be served upon Drake

Baker in this matter.

                                     WRIGHT, LINDSEY & JENNINGS LLP
                                     200 W. Capitol Avenue, Suite 2300
                                     Little Rock, Arkansas 72201-3699
                                     (501) 371-0808
                                     FAX: (501) 376-9442
                                     E-MAIL: kwilson@wlj.com
                                               ztrail@wlj.com



                                     By Isl Kyle R. Wilson
                                          Kyle R. Wilson (89118)
                                          Zachary R. Trail (2018171)




2033756-vl
         Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 42 of 55




                            CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2020, I electronically filed the foregoing

with the Clerk of the Court using the Arkansas Judiciary Electronic Filing System,

which shall send notification of such filing to the following:

        Phillip Duncan
        James H. Bartolomei
        Richard Quintus
        William Rob Pointer
        J. Reid Byrd
        Duncan Firm, P.A.
        Attorneys for Plaintiff

                                         Isl Kyle R. Wilson
                                         Kyle R. Wilson




2033756-vl
         Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 43 of 55
                                                                       ELECTRONICALLY FILED
                                                                             Pulaski County Circuit Court
                                                                       Terri Hollingsworth, Circuit/County Clerk
                                                                           2020-Jan-31 11 :27:09
                                                                              S0CV-19-9200
                                                                             C06D17: 2 Pages




         IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                       SEVENTEENTH DIVISION

ELEANOR D. BOZEMAN                                                      PLAINTIFF

VS.                         CASE NO. G0CV-19-9200

TARGET CORPORATION;
DRAKE BAKER, STORE MANAGER;
NORTH LITTLE ROCK TARGET STORE;
NORTH LITTLE ROCK TEAM LEADER;
JOHN DOE TARGET STORE MANAGER;
JOHN DOE TARGET TEAM LEADER;
and JOHN DOES 1-5                                                   DEFENDANTS

                           ENTRY OF APPEARANCE

        Please take notice that Zachary R. Trail of Wright, Lindsey & Jennings LLP

hereby appears as counsel of record for defendant Drake Baker and requests service

of all further pleadings, notices, and other material required to be served upon Drake

Baker in this matter.

                                    WRIGHT, LINDSEY & JENNINGS LLP
                                    200 W. Capitol Avenue, Suite 2300
                                    Little Rock, Arkansas 72201-3699
                                    (501) 371-0808
                                    FAX: (501) 376-9442
                                    E-MAIL: kwilson@wlj.com
                                              ztrail@w lj .com



                                     By Isl Zachary R. Trail
                                          Kyle R. Wilson (89118)
                                          Zachary R. Trail (2018171)




2033748-vl
         Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 44 of 55




                            CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2020, I electronically filed the foregoing

with the Clerk of the Court using the Arkansas Judiciary Electronic Filing System,

which shall send notification of such filing to the following:

        Phillip Duncan
        James H. Bartolomei
        Richard Quintus
        William Rob Pointer
        J. Reid Byrd
        Duncan Firm, P.A.
        Attorneys for Plaintiff

                                         Isl Zachary R. Trail
                                         Zachary R. Trail




2033748-vl
       Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 45 of 55
                                                                            ELECTRONICALLY FILED
                                                                                  Pulaski County Circuit Court
                                                                            Terri Hollingsworth, Circuit/County Clerk
                                                                               2020-Feb-06 11 :28:37
                                                                                  S0CV-19-9200
                                                                                 C06D 17 : 2 Pages




           IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                   17thDMSION
              Honorable Mackie M. Pierce - 6th Judicial District of Arkansas

ELEANOR D. BOZEMAN                                                               PLAINTIFF

vs.                            Civil Case No. 60CV-l 9-9200

TARGET CORPORATION
DRAKE BAKER, STORE MANAGER
NORTH LITTLE ROCK TARGET STORE
NORTH LITTLE ROCK TARGET TEAM LEADER
JOHN DOE TARGET STORE MANAGER
JOHN DOE TARGET TEAM LEADER
JOHN DOES 1-5                                                               DEFENDANTS



                    PLAINTIFF'S NOTICE OF ADDRESS CHANGE
                               DUNCAN FIRM, P.A.


       Comes now attorney Richard Quintus with the Duncan Firm, P.A., and announces that the

Duncan Firm, P.A. has moved to a new office:

       New Address: 809 West Third Street, Little Rock, Arkansas 72201.




                                               I
        Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 46 of 55




                                                   Respectfully submitted,

                                                    DUNCAN FIRM, P.A.

                                            By:     Isl Richard Quintus
                                                    Phillip Duncan, ABN #74039
                                                    Richard Quintus, ABN #2000078
                                                    William Rob Pointer, ABN #2007216
                                                    Timothy P. Reed, ABN #2012210
                                                    J. Reid Byrd, ABN #2016219
                                                    809 West Third Street
                                                    Little Rock, Arkansas 72201
                                                    Telephone: 501-228-7600
                                                    Facsimile: 501-228-0415
                                                    phillip@duncanfirm.com
                                                    richard@duncanfirm.com
                                                    rob@duncanfirm.com
                                                    tim@duncanfirm.com
                                                    reid@duncanfirm.com

                               CERTIFICATE OF SERVICE

         I, Richard Quintus, the undersigned, hereby certify that a true and correct copy of the
foregoing pleading is being served upon the following counsel of record through the electronic e-
flex filing system.

       Kyle R. Wilson, Esq.
       Zachary R. Trail, Esq.
       WRIGHT, LINDSEY & JENNINGS LLP
       200 West Capitol Avenue, Suite 2300
       Little Rock, Arkansas 72201-3699
       kwilson@wlj.com
       ztrail@wlj.com

       On this 6th day of February, 2020.

                                            Isl Richard Quintus
                                            Richard Quintus




                                               2
       Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 47 of 55
                                                                                 ELECTRONICALLY FILED
                                                                                      Pulaski County Circuit Court
                                                                                Terri Hollingsworth, Circuit/County Clerk
                                                                                   2020-Feb-17 17:56:48
                                                                                      S0CV-19-9200
                                                                                     C06D17: 2 Pages




            IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                   17th DIVISION
              Honorable Mackie M. Pierce - 6th Judicial District of Arkansas

ELEANOR D. BOZEMAN                                                                     PLAINTIFF

vs.                               Civil Case No. 60CV-l 9-9200

TARGET CORPORATION
DRAKE BAK.ER, STORE MANAGER
NORTH LITTLE ROCK TARGET STORE
NORTH LITTLE ROCK TARGET TEAM LEADER
JOHN DOE TARGET STORE MANAGER
JOHN DOE TARGET TEAM LEADER
JOHN DOES 1-5                                                                    DEFENDANTS



  PLAINTIFF'S PROOF OF SERVICE FOR DEFENDANT TARGET CORPORATION


       Comes now the Plaintiff, Eleanor D. Boz.eman, by and through her counsel, Duncan Firm,

P.A., and for her Proof of Service for Defendant Target Corporation, states as follows:

       I, Richard Quintus, being duly sworn, depose and state under oath as follows:

       1.      I am an attorney of record in this lawsuit for the Plaintiff.

       2.      A Complaint was filed in this matter on December 30, 2019, with the Pulaski

County Circuit Court Clerk and Summons issued by the Circuit Clerk for the named Defendant

Target Corporation. Service of process has been effectuated upon Target Corporation upon its

Arkansas registered agent by civil process server. See Exhibit "l," attached hereto.




                                                  1
         Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 48 of 55




Further Aff,ant Sayeth Not.




                                      ACKNOWLEDGEMENT
State of Arkansas               }
                                }ss
County of Pulaski               }

         Sworn to, subscribed and acknowledged before me, this   l1~ day of February,
2020.




[Seal]




My commission expires:    D(b   I\,;\ ~




                                               2
              Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 49 of 55
                                                                                                                  ELECTRONICALLY FILED
                                                                                                                       Pulaski County Circuit Court
                                                                                                                 Terri Hollingsworth, Circuit/County Clerk
                                                                                                                    2020-Feb-17 17:56:48
                                                                                                                       60CV-19-9200
                                                      AFFIDAVIT OF SERVICE                                            C06D17: 1 Page


State of Arkansas                                           County of PULASKI                                                     Circuit Court

Case Number: S0CV-19-9200

Plaintiff:
ELEANOR D BOZEMAN
vs.
Defendant
TARGET CORPORATION
DRAKE BAKER, STORE MANAGER, ET AL.,
For: Mr. Phillip J. Duncan
     DUNCAN LAW FIRM

Received by MYERS ATTORNEY'S SERVICE to be served on TARGET CORPORATIO B SERVINGaCOReORATION
SYSTEM, 124WEST CAPITOL AVENUE, SUITE 1900, LQTLE ROCK,AR 72201.1,                    11 W ~ r f                 • being duly
swom, depose and say that on the -1..JL.. day of AfL . 2 0 ~ j_-Z..,__._.,_,...,., executed service y delivering a true copy of
the SUMMONS, NOTICE OF RIGHT TO CONSENT TO DISPOSITION OF CAS B A STATE DISTRICT COURT JUDGE,
COMPLAINT, EXHIBIT A AFFIDAVIT OF UNKNOWN TORTFEASOR, PLAINTIFPS FIRST SET OF INTERROGATORIES AND
REQUESTS FOR PRODUCTION OF DOCUMENTS PROPOUNDED TO DEFENDANT TARGET CORPORATION, in accordance with
state statutes in the manner marf<ed below:
( ) GOV.AGENCY: By Serving _ _ _ _ _ _ _ _ _ _ _ _.As_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ofthe
within-named agency.                                                                           pr} c f!..
                                                                          Co Ll\lt.11'(\
                                                                                   I,.
(~RPO~TEsezce:SVServing
            r-t.< ~ ,_,,.,,. !:: .
                                           :rtv     lo,fu,JIP-¢\_
                                                                               I
                                                                                                  as

( ) OTHER SERVICE:See Comments Below:                                                                           PLAINTIFPS
(=NOERVICE: Se.e Comments Below:
                                                                                                                  EXHIBIT
Se · Was Completed At
   ADDRESS ABOVE
( ) OTHER ADDRESS:._ _ _ _ _ _ _ _ _ __                                                                     I        I
COMMENTS: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~~!!!!!!!!!!!!!!!!!IJ!!!!!!!!!!!IJ!!!!IJ!~-




I certify that I have no interest In the above action, am of legal age and have proper authority in the jurisdiction in which this service
was made.




                                                                                         MYERS ATTORNEY'S SERVICE
                                                                                         323 Center Street
                                                                                         Suite 1425
                                                                                         Little Rock, AR 72201
My commission expires:                                                                   (501) 378-8286
      " ... :1- .Jo?. lo
                                                                                         Our Job Serial Number: 2020001965




                                                                                                                1111111111111111111111
        Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 50 of 55
                                                                                   ELECTRONICALLY FILED
                                                                                         Pulaski County Circuit Court
                                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                                      2020-Feb-19 16:49:59
                                                                                         60CV-19-9200
                                                                                        C06O17: 3 Pages




             IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                    17thDMSION
               Honorable Mackie M. Pierce - 6th Judicial District of Arkansas

ELEANOR D. BOZEMAN                                                                       PLAINTIPF

vs.                               Civil Case No. 60CV-19-9200

TARGET CORPORATION
DRAKE BAKER, STORE MANAGER
NORTH LITTLE ROCK TARGET STORE
NORTH LITTLE ROCK TARGET TEAM LEADER
JOHN DOE TARGET STORE MANAGER
JOHN DOE TARGET TEAM LEADER
JOHN DOES 1-5                                                                      DEFENDANTS


 PLAINTIFF'S PROOF OF SERVICE FOR DEFENDANT TARGET CORPORATION


       Comes now the Plaintiff, Eleanor D. Bozeman, by and through her counsel, Duncan Firm,

P.A., and for her Proof of Service for Defendant Target Corporation, states as follows:

       I, Richard Quintus, being duly sworn, depose and state under oath as follows:

       1.      I am an attorney of record in this lawsuit for the Plaintiff.

       2.      A Complaint was filed in this matter on December 30, 2019, with the Pulaski

County Circuit Court Clerk and Summons issued by the Circuit Clerk for the named Defendant

Target Corporation. Service of process has been effectuated upon the Target Corporation through

certified mail, return receipt requested, restricted delivery upon its Arkansas registered agent. See

Exhibit "l," attached hereto.

       Further Affeant Sayeth Not.

                                                  1
         Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 51 of 55




                                               ~
                                            Richard Quintus

                                    ACKNOWLEDGEMENT
State of Arkansas             }
                              }ss
County of Pulaski             }

         Sworn to, subscribed and acknowledged before me, this    f'/-M day of February,
2020.
                                                              -
[Seal]




My commission expires:       I
                          Dt \til ~V,j




                                               2
           Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 52 of 55




                        • Complete Items 1, 2, and 3:                                  A. ~ -
                        • Print your name and addreaa on the rwerse                    X · ·.-                                        · a Agent
                  ~       ao that we can reun the card to you.                                                                            a Addra8aae
                        • Attach this card to the back of the rnailpkK:e,              B. Racelvad by (Printed     tf'tlcei .icf81• of Dellwry
                          or on the front If space permits.                                        ~   !!   · ,      :    :
                        1. ArllcleAdcnuedto:                                           D. lsdellveiyadchl$~'1?')l~••J?.
                                                                                                                0 Yes
                        ~:DrCo~i-4i~fJ._lil-"'n                                            IYES. _ _ _ @fow,,:! CNo



                        t~c£i~~~
                        ~t(I\~
                                 ~(,                   IW- 12.2-111
                                                                            11 ,i)   II REsTR1cTED-·
                           IIIIIIIIIIIIIHIIIIIIIIIIIIIIIII IUII ·ies~Dahy
                         ,s,a 'ilfOl 0131 5225 i!lallf 87 a                            CdlldM1UReslrlcladDajlvary
                                                                                                                               gi?r-
                                                                                                                               •FlllumAecalplfor
                       -,-~-----------_JCCohatoo~lvary                                                                           Mln:hendllle
                        2. Article Nlfflber (Tranafer 1mtn service label)            a- '.Colleol oo D11-, Raetrlcllld Dlllw!y o Signature Conllnnatlan111
                                                                                           - ' • 'd                            .Ellgnalln CanlimNdlon
                                7011 3saa aaa2 5483 7bb8                                            ~~Ollvlly                    AaatrlcledDllvely

                        PS Form 3811, July 2015 PSN 7530-02-000-9053                                                          Domaatlo Return Receipt




.__.
_;-
       !
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 53 of 55




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DMSION

ELEANOR D. BOZEMAN                                                       PLAINTIFF

VS.                            Case No.· - - - - - -

TARGET CORPORATION; DRAKE BAKER,
STORE MANAGER; NORTH LITTLE ROCK
TARGET STORE; NORTH LITTLE ROCK
TEAM LEADER; JOHN DOE TARGET STORE
MANAGER; JOHN DOE TARGET TEAM LEADER;
and JOHN DOES 1-5                                                     DEFENDANTS

                           DECLARATION OF DRAKE BAKER

        I, Drake Baker, state as follows:

        1.    I am currently employed by Target Corporation at the Target Store

located on McCain Boulevard in North Little Rock, Arkansas ("the North Little

Rock Store") as the Store Director. I have personal knowledge of the matters set

forth in this affidavit.

        2.    I began working for Target Corporation in April 2005. I transferred to

the North Little Rock Store in October 2011. I became the Store Manager (now

known as the Store Director) in October 2011.

        3.    As Store Director, I did not have direct oversight of displays or display

placements in the store, specifically including end-cap and side-cap displays, in July

of 2018. During this time period, Target Corporation controlled the placement of

displays, including end-cap displays and side-cap displays, through planograms

which it prepared and issued to stores, including the North Little Rock Store.

                                                                              EXHIBIT


2046503-vl
                                                                        I C
     Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 54 of 55




        4.   Likewise, in July of 2018, I did not design or otherwise determine the

materials of which a side-cap display is composed or the method or means by which

a side-cap display is affixed to end-cap displays in the North Little Rock Store.

        5.   I was not at the North Little Rock Store on July 25, 2018, the day of

the alleged incident involving Eleanor Bozeman.

        6.   I consent to the removal of Eleanor D. Bozeman v. Target Corporation,

et al., No. 60CV-19-9200, from the Circuit Court of Pulaski County, Arkansas, to

federal court.

        7.   I declare under penalty of perjury that the foregoing is true and

correct.

        EXECUTED on this    Pl     day of February 2020.




                                     Drake Baker




                                           2
2046508-vl
      Case 4:20-cv-00231-LPR Document 1 Filed 03/03/20 Page 55 of 55




                                            VERIFICATION



STATE OF ARKANSAS                              )

                                               )

COUNTY OF PULASKI _ _ __


      On the        ~  day of-~--.....;;..;;..a..a._;.,,-020, before me personally appeared
Drake Baker, who by his sworn oath repres ed him.self to be the person named
herein and who, by his sworn oath, voluntar y executed the foregoing Declaration.




My Commission Expires:




         LINDSEY C, HODGE
            PULASKI COUNlY            .
       NOTARY PUBLIC -ARKAN$AS
     My Commission Expires Sep 'l/-'Jffll
          Commission No. 127




                                                   3
2046508-vl
